One DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, 11 and 13 in the amendment filed on 8/11/2022. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 8/11/2022 with respect to the claims 1-20 have been fully considered and are persuasive. The objection to the Abstract and the rejections of the claims in the last office action have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“generating an aggregated access history for servers, wherein the aggregated access history includes a local access history from each of the servers, wherein the aggregated access history tracks IO (Input/Output) operations between the servers and storage devices, wherein the servers are associated with applications;
determining which of the storage devices were accessed by each of the servers based on an analysis of the aggregates access history to identify consistency groups for each of the applications, wherein the analysis determines which of the applications access which of the storage devices, wherein each of the consistency groups includes storage devices accessed by a corresponding application, wherein each application includes a consistency group, wherein the consistency group of an application includes the storage devices accessed by the application; and
performing a data protection operation on each of the applications, wherein the data protection operation is applied to all of the storage devices in the corresponding consistency group of the application, the data protection operation including a backup operation”, as recited in the independent claims 1 and 11.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        8/16/2022